1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESUS JIMENEZ, in a Representative                  Case No.: 19cv1547-JAH(MSB)
     capacity only, on behalf of all aggrieved
12
     employees,                                          ORDER DENYING AS MOOT PLAINTIFF’S
13                                      Plaintiff,       EX PARTE MOTION TO QUASH
                                                         DEFENDANT’S SUBPOENA [ECF NO. 27]
14   v.
15
     CRC PROPERTY MANAGEMENT WEST INC,
16   et al.,
17                                  Defendants.

18
19         On October 24, 2019, Plaintiff filed an “Ex Parte Application to Quash Defendant’s
20   Subpoena.” (ECF No. 27.) On October 25, 2019, the Court issued a briefing schedule
21   requiring Defendant to file an opposition by November 8, 2019. (ECF No. 28.)
22         On November 8, 2019, Defendant filed a “Notice Regarding Withdrawal of
23   Subpoena to Produce Documents, Information, or Objects to Cellco Partnership d/b/a
24   Verizon Wireless.” (ECF No. 31.) Defendant alleges that it “has learned that the phone
25   number associated with the Subpoena issued to Verizon is in error,” and that Defendant
26   will therefore withdraw the subpoena. (Id. at 2.) Defendant further contends that its
27   withdrawal of the subpoena renders moot Plaintiff’s motion to quash. (Id.)
28
                                                     1
                                                                                 19cv1547-JAH(MSB)
1          In light of Defendant’s representations, the Court finds that the Plaintiff’s motion
2    to quash Defendant’s subpoena [ECF No. 27] is moot, and DENIES the motion.
3          IT IS SO ORDERED.
4    Dated: November 12, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                 19cv1547-JAH(MSB)
